Citation Nr: 0022894	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  97-22 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to May 15, 1995.

2.  Entitlement to service connection for an ear disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for a pulmonary 
disorder.

5.  Entitlement to service connection for allergic rhinitis.


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Marine Corps from 
April 1986 to April 1991.  His service included duty in 
Southwest Asia during the Gulf War where he earned the Combat 
Action Ribbon.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico which granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned an initial disability evaluation of 50 percent, 
and which denied the appellant's claims of entitlement to 
service connection for an ear disorder, for diarrhea, for a 
pulmonary disorder and for allergic rhinitis.

The appellant was notified of the original April 1994 rating 
decision in May 1994.  In June 1994, the appellant submitted 
his Notice of Disagreement (NOD); a Statement of the Case was 
issued in December 1994.  The appellant had until May 10, 
1995 to submit his substantive appeal.  At the end of March 
1995, he requested an extension of three months in which to 
prepare his appeal; he also requested a hearing at the RO.  
The RO scheduled a hearing in July 1995, but did not respond 
to his request for an extension of time to appeal.  The Board 
finds no indication that the RO denied the appellant's 
request for an extension and therefore also finds that he had 
constructively been granted the requested extension for the 
filing of his substantive appeal until August 1995, since the 
denial of such a request is an appealable issue as per 
38 C.F.R. § 20.303 and the appellant had not received notice 
of any such denial.  The appellant presented arguments 
concerning the claims listed on the title page at his July 
1995 hearing at the RO, well within the August 1995 deadline.  
The Board therefore has jurisdiction over those issues.  Cf.  
Tomlin v. Brown, 5 Vet. App. 355 (1993) (statement of 
appellant's representative at VA hearing, when reduced to 
writing by hearing transcript, meets requirement that notice 
of disagreement be in writing as of date of certification of 
transcript).  

While the case was in appeal status, the RO increased the 
appellant's disability evaluation for the PTSD from 50 to 100 
percent, effective May 15, 1995; however, it is presumed that 
he is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
appealed PTSD rating was an initial rating, effective as of 
the date of receipt of the original claim- this effectively 
allows the Board to consider the entire time period in 
question, from the original grant of service connection to 
the May 15, 1995 grant of a 100 percent evaluation.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the issue 
as to the PTSD rating has been recharacterized slightly on 
the title page of this decision.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  Prior to May 15, 1995, the appellant's PTSD was 
manifested by a restricted affect, depression, problems 
interacting with people, sleep disturbances, irritability and 
anger, and nightmares, but no suicidal or homicidal ideation, 
and good attention and concentration and an intact memory; it 
was productive of considerable, but not severe, impairment of 
social and industrial adaptability.

3.  The record does not contain competent evidence of any 
current hearing loss disability or other ear disability.

4.  The record does not contain competent evidence of a nexus 
between a current gastrointestinal disability, including 
irritable bowel syndrome, and injury or disease during the 
veteran's active service.   

5.  The record does not contain competent evidence of a 
current respiratory disability.   

6.  The record does not contain competent evidence of a nexus 
between a current allergic rhinitis disability and injury or 
disease during the veteran's active service. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD prior to May 15, 1995, under the regulations in 
effect before November 7, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  3.321, 
4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 4.132, Diagnostic Code 
9411 (1996).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for an ear disorder or 
for a gastrointestinal disorder or for a pulmonary disorder 
or for allergic rhinitis.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For purposes of consideration of a claim for VA benefits, a 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107(a).  As defined 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter Court), a well-grounded claim 
is one which is plausible, meritorious on its own, or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claims is 
well-grounded, except where the evidentiary assertions is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  These considerations pave the way for the 
analysis below.

I.  Increased Evaluation Claim.

The appellant's PTSD claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim that is plausible.  The evidence on file includes VA 
medical records, reports of VA examinations and transcripts 
of the appellant's personal hearings at the RO.  All relevant 
facts have been properly developed and no further assistance 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10.  

The Board initially notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, provides 
a general rating formula for psychoneurotic disorders, based 
upon the degree of incapacity or impairment and that these 
regulations were amended, effective November 7, 1996.  See 61 
Fed. Reg. 52,695-702 (Oct. 8, 1996) (codified at 38 C.F.R. 
§§ 4.125-130 (1999)).  In this case, the issue of entitlement 
to an increased rating for PTSD is considered only under the 
old regulatory criteria since the appellant submitted his 
claim for an increased initial evaluation in June 1994 and 
the period in review -- prior to May 15, 1995 -- entirely 
predates the effective date of the change in regulation.

The appellant underwent an examination at the time of his 
psychiatric admission to a VA facility in April 1993; he was 
noted to be calm and cooperative with a restricted affect.  
His speech was relevant and coherent; he was not suicidal or 
homicidal and his memory was judged to be intact.  The May 
1993 discharge summary indicated that the appellant had Axis 
I diagnoses of PTSD and depression, NOS; on Axis V, his 
current GAF score was 70, with a past year score of 50.

A September 1993 VA outpatient treatment record indicates 
that the appellant was easily startled and ill humored.  He 
expressed no self-harm or homicidal ideation.  He complained 
of nightmares, headaches and problems interacting with 
people.  He was noted to be easily volatile, but to have 
relevant coherent speech and logical ideas with no delusions.  
No impairment of memory or insight was noted.

At a February 1994 VA PTSD examination, the appellant 
complained of nightmares, periods of insomnia, flashbacks and 
periods of aggressive behavior triggered by certain smells or 
other things.  He stated that his wife and children were 
afraid of him because of violent and destructive outbursts 
for minor provocations.  He described waking up every day at 
3 a.m. shaking after his nightmares.  His affect was 
described by the examiner as blunted and his mood as 
depressed.  The examiner noted that the appellant's attention 
and concentration were good and that his insight and judgment 
were good.  His speech was clear and coherent.  He was noted 
to exhibit good impulse control.  A diagnosis of PTSD was 
rendered on Axis I and a current GAF score of 50 was given on 
Axis V.

The appellant was hospitalized at a VA hospital between May 
and June of 1995 for psychiatric treatment.  The discharge 
summary indicates that the appellant's Axis I diagnoses were 
PTSD and major depression with psychotic features.  On Axis 
V, the appellant was given a current GAF score of 50 and a 
past year score of 70.

The appellant testified at the RO in July 1995, that loud and 
sudden noises made him very jumpy, that the noises and smells 
at work caused flashbacks, that he did not like to be around 
other people, that he would get into shouting matches with 
co-workers, that he suffered from nightmares, that he had 
family difficulties and that he had problems with 
concentration and short-term memory.  See Hearing Transcript 
pp. 4-6.  The appellant's spouse also testified that the 
appellant suffered from almost daily nightmares, as well as 
flashbacks.  She further stated that the appellant was 
aggressive towards family members and that he had problems 
with concentration.  See Hearing Transcript pp. 18-20.  

The appellant was subsequently hospitalized in a VA facility 
for psychiatric treatment between September and November of 
1995.  The discharge summary indicates that the appellant's 
Axis I diagnoses were PTSD and major depression with 
psychotic features.  On Axis V, the appellant was given a 
current GAF score of 40 and a past year score of 60. 

The appellant testified in January 1997 that his first 
hospitalization occurred while he was working at General 
Instrument and that he lost that job because of a violent 
episode that occurred at work.  See Hearing Transcript p. 16.  
He stated that loud noises and things that people would say 
at work would cause him to jump and make him move around 
uneasily.  See Hearing Transcript p. 29.

Under the old PTSD rating criteria that was in effect prior 
to the November 1996 regulation changes, a 50 percent 
evaluation required considerable impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce considerable industrial 
impairment.  A 70 percent evaluation required severe 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
severe industrial impairment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996). The Court, in Johnson v. Brown, 7 Vet. App. 
95 (1994), held that the criteria for a 100 percent rating in 
38 C.F.R. § 4.132, Diagnostic Code 9411, are each an 
independent basis for granting a 100 percent rating.  
Therefore, if the veteran's PTSD results in either (1) ". . 
. virtual isolation in the community," (2) "[t]otally 
incapacitating psychoneurotic symptoms . . .," or (3) 
"[demonstrable inability] to obtain or retain employment," 
a 100 percent schedular rating would be applicable.  See 
38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders.

It is clear from the evidence of record that the appellant's 
insight and judgment were generally considered intact prior 
to May 15, 1995, and that no impairment of concentration, 
attention or memory was clinically noted prior to that date.  
His records reflect a restricted affect and volatile behavior 
at times, as well as depression and sleep disturbances.  Upon 
review of all the evidence of record, the Board concludes 
that there is simply not enough evidence to support a 
schedular evaluation in excess of 50 percent for the 
appellant's PTSD under these criteria at any time prior to 
May 15, 1995, except for when Paragraph 29 benefits were in 
effect.  The evidence of record reflects that the appellant 
suffered from a somewhat restricted affect, was often prone 
to anger, and regularly suffered from nightmares.  The VA 
clinical records dated between April 1993 and November 1995, 
and the February 1994 VA PTSD examination report demonstrate 
that the appellant's PTSD symptomatology, prior to May 15, 
1995, was overall moderate to considerable in severity as 
reflected by the assignment of a Global Assessment of 
Functioning scores of 50 at worst and 70 at best.  The Court 
has stated, with respect to the GAF scale: "[a] 55-60 rating 
indicates moderate difficulty in social, occupational, or 
school functioning."  See Carpenter v. Brown, 8 Vet. App. 
240 (1995).

Even assuming that the appellant's psychiatric disability may 
adversely affect social adaptability to some extent, 
nevertheless, it does not more than considerably affect 
industrial adaptability.  In pertinent part, the provisions 
of 38 C.F.R. § 4.129 state:

...in evaluating impairment resulting 
from the ratable psychiatric disorders, 
social inadaptability is to be evaluated 
only as it affects industrial 
adaptability.  The principle of social 
and industrial inadaptability as the 
basic criterion for rating disability 
from the mental disorders contemplates 
those abnormalities of conduct, judgment, 
and emotional reactions which affect 
economic adjustment, i.e., which produce 
impairment of earning capacity.

The Board concludes that while the appellant's jumpiness, 
flashbacks, isolation and complaints of difficulty with 
concentration, depression and anger have been shown to 
interfere with his ability to maintain effective and 
wholesome relationships, as well as to decrease his 
initiative, flexibility, efficiency and reliability levels, 
such interference is no more than considerable as 
demonstrated by the clinical objective findings of record.  
See 38 C.F.R. §§ 4.129, 4.130, 4.132; Massey v. Brown, 7 Vet. 
App. 204 (1994).  The appellant had been able to function, 
prior to May 15, 1995, with the help of some therapy and he 
only required one hospitalization between April 1993 and May 
1995.  He was also able to maintain his marriage.  The 
findings set forth above most closely approximate those 
necessary for the 50 percent rating, and that rating will 
therefore be continued under the old criteria for the period 
prior to May 15, 1995.  See 38 C.F.R. § 4.7.  The findings 
needed for any higher evaluation were not demonstrated prior 
to May 15, 1995, except for during the one period of 
Paragraph 29 benefits.

In reaching this decision under these criteria, the Board has 
also considered the precedent opinion of the General Counsel 
of the VA interpreting the terms "mild," "definite," and 
"considerable."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 
(1994).  The Board is bound by such opinions from the General 
Counsel.  38 U.S.C.A. § 7104.  In that opinion, the term 
"mild" was defined as "of moderate strength or intensity, 
and as applied to disease, not severe or dangerous."  
"Definite" impairment was construed to mean "distinct, 
unambiguous, and moderately large in degree."  
"Considerable" was defined as "rather large in extent or 
degree."  Id.

The appellant has indicated that he should be rated as more 
than 50 percent disabled for his PTSD due to his 
symptomatology prior to May 15, 1995.  However, the 
appellant, as a layperson, is not considered competent to 
offer an opinion as to matters requiring specialized 
knowledge, i.e. degree of impairment due to a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also Clark v. Derwinski, 2 Vet. App. 166 (1992).  
Competent medical evidence is required.  The May and 
September 1995 VA discharge reports indicate past year GAF 
values demonstrating that there were periods when the 
appellant showed less than moderate symptoms and less than 
moderate difficulty in social and occupational functioning 
due to PTSD, while the May 1993 VA discharge summary and the 
February 1994 VA examination report indicate that there were 
some periods when he showed slightly more than moderate 
symptoms.  His symptoms were never classified as more than 
considerable in degree.  These clinical assessments are 
considered persuasive as to the appellant's degree of 
impairment due to PTSD since they consider the his overall 
industrial impairment due to his psychiatric illness.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The Board first notes that the schedular evaluation in this 
case is not inadequate. Higher rating up to 100 percent are 
provided, but the required manifestations were not shown 
prior to May 15, 1995.  Second, the Board finds no evidence 
of an exceptional disability picture in this case.  The 
appellant required hospitalization for psychiatric care on 
only one occasion prior to May 15, 1995, and the evidence 
does not show that the service-connected PTSD otherwise so 
markedly interfered with employment prior to May 15, 1995, as 
to render impractical the application of regular schedular 
standards.  For the reasons noted above, the Board concludes 
that the impairment resulting from the appellant's PTSD prior 
to May 15, 1995, is adequately compensated by the initial 50 
percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 U.S.C.A. § 3.321(b) is not warranted 
in this case.

Since the preponderance of the evidence is against an 
allowance of an evaluation in excess of 50 percent for PTSD 
under the criteria in effect before November 1996, the 
benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b).

II.  Service Connection Claims.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Sensorineural hearing loss, if not shown in 
service, may be service-connected if shown to be disabling to 
a degree of 10 percent or more during the first post service 
year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

As previously noted, for a claim to be well grounded, there 
must be more than just an allegation; a claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The three elements of a 'well-grounded' claim are: 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A claim for service 
connection must be accompanied by evidence establishing that 
the veteran currently has the claimed disability.  See Chelte 
v. Brown, 10 Vet. App. 268 (1997); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (there can be no valid claim "in the 
absence of proof of a present disability"); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The appellant testified in July 1995 that he was found in 
service to have too much wax in his ears, that he had an 
infection and that, since then, he has had pain in his ears.  
See RO Hearing Transcript p. 7.  He also testified that he 
was given eardrops and antibiotics in-service because he was 
prone to infections and that he was given treatment for ear 
infections after service.  See RO Hearing Transcript pp. 8-
10.  The appellant also testified that he had suffered from 
constant diarrhea for months while he was in Southwest Asia 
and that he currently suffered from a lot of gas and walked 
around with pain in his lower stomach quite frequently.  See 
RO Hearing Transcript p. 10.  He furthered stated that, ever 
since his time in Southwest Asia, he coughed and big chunks 
of a brownish-green substance would come forth.  He said that 
he did not receive any treatment in-service or after service 
for any pulmonary condition and that he had not been told by 
any doctor that he had a specific pulmonary condition.  See 
RO Hearing Transcript pp. 12-14.  In addition, the appellant 
testified that he had been given anti-histamines in-service 
by a corpsman and that he had been treated shortly after 
discharge for his sinus problems.  See RO Hearing Transcript 
pp. 15-16.

The appellant testified at his January 1997 personal hearing 
at the RO that he had been informed in-service of the danger 
of black lung.  See RO Hearing Transcript pp. 36-37.  He also 
testified that he was not told of the existence of any 
pulmonary diagnosis after service, but that he had suffered 
an asthma-like attack during his recent hospitalization.  See 
RO Hearing Transcript pp. 37-38.  The appellant further 
testified that he started having problems with allergic 
rhinitis while he was still in service and he indicated that 
he was not currently receiving treatment for that condition.  
See RO Hearing Transcript pp. 38-43.

Review of the service medical records reveals that the 
appellant was treated, in May 1986, for an upper respiratory 
infection and diarrhea of questionable etiology.  In 
September 1986, he was taking Actifed and Robitussin for an 
upper respiratory infection that was noted to be resolving.  
In February 1989, the appellant sought treatment for 
complaints of decreased hearing without pain.  After 
examination, he was clinically assessed as having an 
impaction of the right ear with partial impaction of the left 
ear.  In September 1989, he was again assessed with cerumen 
impaction, along with otitis externa.  An assessment of 
gastritis was given in October 1988, after he sought 
treatment for diarrhea of six days duration.  On his April 
1991 report of medical history, the appellant complained of 
ear, nose and throat problems, but denied chronic or frequent 
cold, sinusitis, hay fever, tuberculosis, asthma, shortness 
of breath, chronic cough, frequent indigestion, and stomach, 
liver or intestinal trouble.  On physical examination, his 
nose and sinuses were found to be normal, as were his lungs 
and chest, ears and eardrums, and abdomen and viscera.  

There are no complaints concerning any chronic ear condition, 
chronic diarrhea condition, chronic breathing condition or 
any allergic rhinitis, nor is there any record of any 
diagnosed allergy or gastrointestinal or pulmonary pathology.  
The appellant was treated, in 1986, and 1988, for impacted 
cerumen, upper respiratory infections and gastritis.  
However, no treatment for any ear disorder or 
gastrointestinal disorder or pulmonary disorder is of record 
after that.  There is no indication in the service medical 
records that the appellant was ever diagnosed with, or 
treated for, allergic rhinitis.  

After service, the appellant sought treatment at a VA 
facility in September 1991, stating that he had recently been 
informed of a hearing problem.  On physical examination, his 
ears were noted to look okay.  The appellant failed to report 
for scheduled audiometric examinations in October 1991, and 
April 1992.  On the appellant's admission examination at a VA 
hospital in April 1993, his tympanic membranes were not 
ruptured and there was no discharge from either ear.  His 
abdomen was flat, soft and depressible.  Bowel sounds were 
present but there was no right upper quadrant tenderness 
present.  A chest x-ray revealed that the appellant's lungs 
were well expanded and grossly clear.  The May 1993 discharge 
summary does not include any mention of any diarrhea, 
pulmonary problem or allergic rhinitis.  Likewise, the June 
1995 and September 1995 VA hospital discharge summaries do 
not include any mention of any diarrhea, pulmonary problem or 
allergic rhinitis.  The March 1996 and September 1996 VA 
hospital discharge summaries include a diagnosis of maxillary 
sinusitis, but no mention of any diarrhea, pulmonary disorder 
or ear disorder.  A subsequent discharge summary, dated in 
May 1997, includes no medical diagnoses on Axis III and no 
mention of any ear disorder, gastrointestinal disorder, 
pulmonary disorder or allergic rhinitis.

A.  Ear Disorder.

The determination of whether a veteran has a hearing loss for 
which service connection may potentially be granted is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability (for VA purposes) when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirements for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  The Court explained that the threshold for 
normal hearing is from 0 to 20 decibels and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley, at 157.  The Court further opined that 38 C.F.R. 
§ 3.385 operates only to establish when a hearing loss can be 
service connected.  Hensley at 159.  It was also found that, 
regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.

The appellant underwent an ear disease examination in January 
1994; he complained of recurrent sneezing, an itchy nose, 
watery rhinorrhea and fullness in his ears.  On physical 
examination, congested nasal turbinates were noted.  There 
were no polyps or pus in the nose.  The eardrums were normal 
and there was no ear infection.  The appellant was noted to 
have undergone an audiogram in April 1993 that was normal.

The appellant underwent a VA audio examination in February 
1994; he complained of fullness in his ears and gave a 
history of otitis media in the past.  The appellant underwent 
audiometric testing at this time, and the puretone threshold 
results, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
15
15
LEFT
15
10
15
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  For the appellant to be granted 
service connection for hearing loss, there must be evidence 
of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau v.  Derwinski, 2 Vet. App. 141, 143 (1992).  While 
the appellant has arguably shown exposure to acoustic trauma 
in service, the February 1994 VA audiometric testing shows 
that the appellant's hearing in either ear at the pertinent 
levels is not over 40 decibels or greater than 25 decibels at 
three levels, nor that the speech recognition score is less 
than 94 percent.  Accordingly, there is no evidence that the 
appellant currently has any hearing loss disability which is 
of service origin and meets the criteria set forth in 
38 C.F.R. § 3.385.  Therefore, the appellant's claim for 
service-connected disability benefits for loss of hearing is 
not well grounded.  Grivois v. Brown, 6 Vet. App. 136 (1994).

Nor has the appellant established evidence of any other ear 
disorder.  While the appellant did apparently suffer from 
otitis externa and impacted cerumen in service, there is no 
medical evidence of record to establish that he suffered any 
ear condition that was other than acute and transitory.  In 
addition, he has presented no evidence that any ear disorder 
is now present, or that any residuals of otitis externa or 
impacted cerumen are now present.  No current ear disability 
has been clinically demonstrated in the evidence of record.  
Furthermore, the appellant has mostly indicated that he 
suffers from ear fullness and pain; the Board notes that the 
Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Moreover, there is no competent evidence on 
file that any of this alleged pathology is in any way related 
to service, or occurrence of events therein.

B.  Gastrointestinal claim.

The appellant underwent a VA general medical examination in 
January 1994.  As a result of that examination, he was noted 
to have suffered diarrhea due to dysentery by history in the 
Persian Gulf, but the examiner concluded that there was no 
evidence of any sequelae.  

At a VA digestive examination in February 1998, the appellant 
reported diarrhea on and off of many years' duration, 
associated with low abdominal crampy pain.  He stated that 
emotional distress made it worse.  His appetite was noted to 
be normal and his weight stable.  On physical examination, 
the examining physician noted a soft depressible abdomen and 
tender epigastrium without rebound.  Peristalsis was normal.  
Stools were normal.  The examiner diagnosed irritable bowel 
syndrome.

The appellant has not provided any information concerning 
treatment for diarrhea or other gastrointestinal disorder 
after service.  While the appellant was treated on a couple 
of occasions in service for complaints of diarrhea, there is 
no medical evidence of record to establish that he suffered 
any gastrointestinal condition that was other than acute and 
transitory.  He has presented no evidence that any 
gastrointestinal disorder was clinically present within the 
presumptive period; VA hospital treatment records dated more 
than six years after service do not reveal any history of 
treatment for any gastrointestinal disorder.  Furthermore, 
his assertions of diarrhea due to service are contradicted by 
the lack of any mention of the problem in the VA medical 
records and are not supported by any other objective 
evidence.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's claimed 
gastrointestinal disorder was first shown years after service 
and has not been related to service by any competent medical 
opinion.  The appellant has not submitted competent medical 
evidence showing that he currently has diarrhea or any other 
gastrointestinal disorder linked to any incident of service, 
including service in Southwest Asia.  Therefore, his claim 
for diarrhea is accordingly not well grounded and 
consequently must be denied.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995).

Moreover, as his claimed disability has been diagnosed as 
irritable bowel syndrome, 38 C.F.R. § 3.317, concerning 
compensation for certain disabilities due to undiagnosed 
illnesses, is not applicable to this claim.  

C.  Pulmonary disorder.

The appellant underwent a VA trachea and bronchi examination 
in February 1994.  After taking the appellant's medical 
history, the examiner noted that the appellant had no 
symptomatology considered relevant to a respiratory problem.  
There was no chronic cough, no sputum production, and no 
dyspnea on effort.  On physical examination, the lungs were 
clear to auscultation and percussion.  There was no clubbing 
or cyanosis or any evidence of cor pulmonale.  The appellant 
was not asthmatic and was noted to not ever had asthmatic 
attacks.  There was no sign of infection.  Spirometry 
examination was normal.  The final diagnosis was that there 
was no significant respiratory disease found on the 
examination.  

The appellant subsequently underwent another VA pulmonary 
examination in February 1998; he complained of a chronic 
cough productive of greenish sputum with no history of 
anorexia or hemoptysis.  Again, the lungs were clear to 
auscultation and percussion.  There was no evidence of cor 
pulmonale, right ventricular hypertrophy or pulmonary 
hypertension.  There was no clubbing or cyanosis.  There was 
no evidence of restrictive disease.  The chest x-ray was 
essentially normal.  The final diagnosis was that there was 
no significant respiratory disease found on the examination.

As previously noted, evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well-grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19 (1993).  In this case, the 
evidentiary assertions that he suffered from chronic 
pulmonary pathology in service and that he currently suffers 
from a pulmonary disorder are beyond the competence of the 
appellant.

Also as previously noted, where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of 38 U.S.C.A. § 5107(a).  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)); see also 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (laypersons are 
not competent to offer medical opinions and, therefore, those 
opinions cannot serve as the basis for a well-grounded 
claim); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  This means that competent medical evidence to the 
effect that the claim is possible or plausible is required.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant 
does not meet this burden by merely presenting his lay 
opinion because he is not a medical health professional and 
does not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The same is true of a 
claimant's representative.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the 
appellant never received any in-service treatment for any 
diagnosed chronic pathology of the pulmonary system.  While 
the appellant was treated in service on a couple of occasions 
for an upper respiratory infection, these resolved without 
sequelae.  Furthermore, the current existence of a pulmonary 
disorder has not been shown.  The appellant has not provided 
any medical evidence to establish that he currently suffer 
from any pulmonary disorder that is related to service, and 
his statements are not competent evidence as to medical 
diagnosis or causation.  Moray v. Brown, 5 Vet. App. 463 
(1993), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed).  The veteran has the burden 
to bring evidence to render plausible that an underlying 
disability, which can account for symptoms alleged, currently 
exists or that the symptoms themselves are medically 
verifiable and constitute disabilities for which he is 
claiming service connection in order to establish a well 
grounded claim.

There is no medical evidence in this case which indicates 
that the appellant incurred a pulmonary disorder or otherwise 
suffered from any diagnosed breathing pathology in service or 
that the appellant currently suffers from any pulmonary 
disease or that there is a service relationship to such a 
condition, and such would be required to make the claims 
plausible.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Furthermore, a claim for service connection must be 
accompanied by evidence establishing that the veteran 
currently has the claimed disability.  See Chelte v. Brown, 
10 Vet. App. 268 (1997); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (there can be no valid claim "in the absence of 
proof of a present disability"); Caluza v. Brown, 7 Vet. App. 
498 (1995).  In this case, there is no medical evidence of 
record that demonstrates the existence of any pulmonary 
pathology.  Thus, the claim for service connection for a 
pulmonary disorder must be denied as not well grounded.  

D.  Allergic rhinitis.

There is no evidence that the appellant was diagnosed in 
service for allergic rhinitis.  Review of VA outpatient 
treatment rendered in 1991 does not include any mention of 
allergic rhinitis.  The first indication that the appellant 
suffered from allergic rhinitis is found in the report of the 
VA general medical examination conducted in January 1994- 
almost three years after the appellant's discharge from 
service.  Furthermore, while the appellant was hospitalized 
for several weeks in 1993 and in 1995, there is no mention in 
any of the admission or discharge examinations of the 
existence of allergic rhinitis.  Maxillary sinusitis was 
first diagnosed and treated during the appellant's VA 
psychiatric hospitalization at the beginning of 1996 - almost 
five years after the appellant was discharged from service.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's claimed 
allergic rhinitis was first shown years after service and has 
not been related to service by any competent medical opinion.  
The appellant has not submitted competent medical evidence 
showing that he currently has allergic rhinitis linked to any 
incident of service.  Therefore, his claim for allergic 
rhinitis is not well grounded and consequently must be 
denied.  See Savage v. Gober, 10 Vet. App. 489 (1997); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

III.  38 U.S.C.A. § 5103(a).

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  

The Board notes that the RO notified the appellant in the 
April 1994 rating decision that the service medical records 
were negative for any evidence of a nexus between service and 
the alleged ear disorder, gastrointestinal disorder, 
pulmonary disorder or the allergic rhinitis.  The Board views 
that information, and the information contained in the 
January 1997 Supplemental Statement of the Case (SSOC) and in 
this decision, as informing the appellant of the type of 
evidence needed, thus satisfying Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In addition, in this case, unlike the situation in Robinette, 
the appellant has not put the VA on notice of the existence 
of any specific, particular piece of evidence that, if 
submitted, could make any of his service connection claims 
well grounded.  See also Epps v. Brown, 9 Vet. App. 341 
(1996).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a).

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any ear disorder or 
pulmonary disorder related to service, and since he has 
failed to present competent medical evidence that his claims 
are plausible, that is, he has failed to present medical 
evidence that links the current claimed gastrointestinal 
condition and allergic rhinitis to service, the appellant's 
claims for service connection must be denied as not well-
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD, prior to May 15, 1995, is denied.

The appellant's claims for service connection for an ear 
disorder, a gastrointestinal disorder and a pulmonary 
disorder and for allergic rhinitis are each denied as not 
well grounded.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

